Title: Thomas Jefferson to John Vaughan, 3 September 1819
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Poplar Forest
							Sep. 3. 19.
						
					
					We have in our employ at the University two Italian sculptors, whom we imported the last spring from Leghorn thro’ the friendly agency of mr Appleton. they request that 300.D. may be remitted to him for their wives whom they have left there. I have accordingly instructed our Proctor (A. S. Brockenbrough) to place that sum in your hands, and I have to ask the favor of you to remit it to mr Appleton, and to forward him with the remittance the inclosed letter.
					I shall leave this place for Monticello within a week, and shall hope during the month’s stay I shall make there, to recieve mr Correa’s visit. it is it impossible for you to join him? it would double the joy of the day. ever affectionately and respectfully your friend
					
						
							Th: Jefferson
						
					
				